Exhibit 10.1

 

LOGO [g167293ex10_1pg001.jpg]

June 5, 2015

Mark J. Casey

129 West Newton St.

Boston, MA 02118

Dear Mark:

On behalf of Idera Pharmaceuticals, Inc. (the “Company”), I am pleased to
confirm the following terms of your employment with the Company.

 

1. Employment. You will be employed to serve on a full time basis as the
Company’s Senior Vice President and General Counsel, effective as of June 29,
2015 (the “Commencement Date”). You will be responsible for performing such
duties as are consistent with your position, plus such other duties as may from
time to time be assigned to you by the Chief Executive Officer. You shall report
solely to the Chief Executive Officer. You agree to devote your full business
time, best efforts, skill, knowledge, attention and energies to the advancement
of the Company’s business and interests and to the performance of your duties
and responsibilities as an employee of the Company.

 

2. Base Salary and Bonus.

 

  (a) Your annual base salary shall be $360,000 per year and shall be payable to
you at periodic intervals in accordance with the Company’s payroll practices for
salaried employees. Such base salary may be increased from time to time in
accordance with normal business practices and in the sole discretion of the
Company.

 

  (b) You shall be eligible to receive, for each fiscal year of the Company
ending during your employment with the Company, an annual bonus of up to 40% of
your annual base salary, whether pursuant to a formal bonus or incentive plan or
program of the Company or otherwise. Such bonus, if any, will be prorated based
on your hire date for the first calendar year. Such bonus, if any, will be
approved by the Board of Directors or the Compensation Committee of the Board of
Directors (together, the “Board”) in its sole discretion and will be based on
both individual and Company performance objectives as developed and determined
by the Company in its sole discretion. Any bonus earned by you and approved by
the Board under this Section 2(b) shall be paid to you no later than March 15th
of the calendar year following the calendar year in which such bonus is earned
and approved by the Board under this Section 2.

 

  (c) All salary, bonus and other compensation payable to you pursuant to this
Agreement shall be subject to applicable withholding taxes.



--------------------------------------------------------------------------------

Mark Casey

June 5, 2016

Page 2

 

3. Benefit Programs. You may participate in any and all benefit programs that
the Company may establish and make available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. Such benefits may include medical, dental
and retirement plans. Any benefits made available by the Company, and the rules,
terms and conditions for participation in such benefit plans, may be changed by
the Company at any time and from time to time without advance notice.

 

4. Reimbursement of Expenses. The Company shall reimburse you, in accordance
with the Company’s expense reimbursement policy, for all reasonable travel,
entertainment and other expenses incurred or paid by you in connection with, or
related to, the performance of your duties, responsibilities or services under
this Agreement, specifically including expenses for travel between offices of
the Company, upon presentation by you of appropriate documentation, expense
statements, vouchers and/or such other supporting information as the Company may
request and in accordance with Section 11(e) below.

 

5. Equity. Upon the commencement of your employment with the Company, you will
receive a stock option award to purchase 600,000 shares of the Company’s common
stock, 275,000 options of which will be considered a non-statutory inducement
grant outside the Company’s 2013 Stock Incentive Plan. The exercise price will
be equal to the fair market value of the Company’s common stock on the
Commencement Date (the “Option”). The Option shall vest over four years with the
first installment vesting on the first anniversary of the Commencement Date and
the balance of the shares vesting in equal quarterly installments over the
remaining three years. The Option shall be evidenced by an option agreement that
is consistent with the form of option agreement generally used by the Company
and the terms of this letter.

 

6. Termination of Employment Period. Your employment by the Company pursuant to
this Agreement shall terminate upon the occurrence of any of the following:

 

  (a) At the election of the Company, for Cause (as defined on Exhibit A),
immediately upon written notice by the Company to you, which notice shall
identify the Cause upon which the termination is based.

 

  (b) At the election of either party, upon not less than fifteen days’ prior
written notice of termination.



--------------------------------------------------------------------------------

Mark Casey

June 5, 2016

Page 3

 

7. Effect of Termination.

 

  (a) In the event your employment is terminated pursuant to Section 6(a) or
6(b), the Company shall pay to you the compensation and benefits otherwise
payable you under Section 2 through the last day of your actual employment by
the Company.

 

  (b) In the event that the Company terminates your employment with the Company
at any time without Cause pursuant to Section 6(b), then, subject to
Section 7(e) the Company shall also (i) continue to pay you your then current
base salary for a period of twelve (12) months, payable in accordance with and
at the times contemplated by the Company’s then current payroll practices and
(ii) pay you any bonus earned by you and approved by the Board prior to such
termination that is then unpaid.

 

  (c) Notwithstanding Section 7(b) above, and in lieu of any payment owed under
Section 7(b), if any, in the event that the Company terminates you without Cause
or you resign from employment with the Company for Good Reason upon a Change in
Control (as such terms are defined below) or within the twelve (12) month period
following the Change in Control, then, subject to Section 7(e), (i) the Company
shall continue to pay you your then current base salary for a period of twelve
(12) months, payable in accordance with and at the times contemplated by the
Company’s then current payroll practices, (ii) the Company shall pay you any
bonus earned by you and approved by the Board prior to such termination or
resignation that is then unpaid and (iii) the Options shall vest in full and
become immediately exercisable.

 

  (d) Following a termination of your employment entitling you to severance
payments under Section 7(b) or Section 7(c), and subject to Section 7(e), if you
are eligible for and elect to continue receiving group medical and/or dental
insurance under the continuation coverage rules known as COBRA, the Company will
pay the share of the premium for such coverage that it pays for active and
similarly-situated employees who receive the same type of coverage (single,
family, or other) until the earlier of (i) the end of the period for which the
Company is paying you your then current base salary pursuant to Section 7(b) or
Section 7(c) above (as applicable, the “Severance Period”) or (ii) the date your
COBRA continuation coverage expires.

 

  (e)

Notwithstanding anything in this Section 7 to the contrary, the Company’s
obligations to make severance payments and provide benefits to you pursuant to
this Section 7 shall be contingent upon your execution of a separation and
release agreement (the “Release Agreement”) in a form reasonably acceptable



--------------------------------------------------------------------------------

Mark Casey

June 5, 2016

Page 4

 

  to the Company which Release Agreement must become irrevocable within 60 days
(or such earlier date as the Release Agreement provides) following the date of
your termination of employment. Such payments and benefits shall begin to be
paid or provided in the first regular payroll period beginning after the Release
Agreement becomes binding on you; provided, however, that if the 60th day after
termination occurs in the calendar year following the year of your date of
termination, the severance payments and benefits shall be paid or provided no
earlier than January 1 of such subsequent calendar year (whether or not the
Release Agreement is executed prior to such date). You must continue to comply
with the Invention, Non-Disclosure and Non-Competition Agreement referenced in
Section 8 to continue to receive severance payments and benefits. The severance
payments and benefits shall constitute your sole remedy in connection with the
termination of your employment in the event of a termination of your employment
by the Company without Cause or by you for Good Reason.

 

8. Invention, Non-Disclosure and Non-Competition Agreement. As a condition to
your employment, you will be required to execute an Invention, Non-Disclosure
and Non-Competition Agreement with the Company.

 

9. Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. Violations of the
Company’s policies may lead to immediate termination of your employment.
Further, the Company’s premises, including all workspaces, furniture, documents
and other tangible materials, and all information technology resources of the
Company (including computers, data and other electronic files, and all internet
and e-mail) are subject to oversight and inspection by the Company at any time.
Company employees should have no expectation of privacy with regard to any
Company premises, materials, resources or information.

 

10. Other Agreements and Governing Law. You represent that you are not bound by
any employment contract, restrictive covenant or other restriction preventing
you from continuing in employment with or carrying out your responsibilities for
the Company, or which is in any way inconsistent with the terms of this
Agreement. Please note that this Agreement supersedes any and all prior or
contemporaneous agreements, discussions and/or understandings, whether written
or oral, relating to the subject matter of this Agreement or your employment
with the Company. The resolution of any disputes under this Agreement will be
governed by Massachusetts law.

 

11.

Compliance with Section 409A. Subject to the provisions in this Section 11, any
severance payments or benefits under this Agreement (including under Section 7
hereof) shall begin only upon the date of your “separation from service”
(determined as



--------------------------------------------------------------------------------

Mark Casey

June 5, 2016

Page 5

 

  set forth below) which occurs on or after the date of termination of your
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to you under this Agreement:

 

  (a) It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor you shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.

 

  (b) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in this Agreement.

 

  (c) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

 

  (i) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the fifteenth day of the third month following the end of
your tax year in which the separation from service occurs and the fifteenth day
of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

 

  (ii)

Each installment of the severance payments and benefits due under this Agreement
that is not described in Section 11(c)(i) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence



--------------------------------------------------------------------------------

Mark Casey

June 5, 2016

Page 6

 

  shall not apply to any installment of severance payments and benefits if and
to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following your taxable year in which the separation from
service occurs.

 

  (d) The determination of whether and when your separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Section 11(d), “Company” shall include all persons with
whom the Company would be considered a single employer under Section 414(b) and
414(c) of the Code.

 

  (e) All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.

 

  (f) Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided
hereunder that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.

 

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that your
obligations to the Company are personal and shall not be assigned by you.

 

13.

Acknowledgment. You state and represent that you have had an opportunity to
fully discuss and review the terms of this Agreement with an attorney. You
further state and



--------------------------------------------------------------------------------

Mark Casey

June 5, 2016

Page 7

 

  represent that you have carefully read this Agreement, understand the contents
herein, freely and voluntarily assent to all of the terms and conditions hereof,
and sign your name of your own free act.

 

14. Miscellaneous.

 

  (a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

 

  (b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

  (c) In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

If this Agreement correctly sets forth the initial terms under which you will be
employed by the Company, please sign the enclosed duplicate of this Agreement in
the space provided below, along with the enclosed Invention, Non-Disclosure and
Non-Competition Agreement, and return them to me.

 

Very truly yours,

/s/ Vincent J. Milano

Vincent J. Milano Chief Executive Officer

The foregoing correctly sets forth the terms of my employment with Idera
Pharmaceuticals, Inc. I am not relying on any representations other than as set
forth above.

 

/s/ Mark Casey

    Date:  

6/10/2015

Mark Casey      



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

The following terms shall have the following definitions for purposes of this
Agreement:

 

  (a) Cause shall mean (i) a material breach of any material term of this
Agreement, (ii) a plea of guilty or nolo contendere to, or conviction of, a
felony offense, (iii) repeated unexplained or unjustified absence, or refusals
to carry out the lawful directions of the Board or (iv) material breach of a
fiduciary duty owed to the Company under this Agreement, provided that any
action or inaction described by (i), (iii) or (iv), above, shall not be the
basis of a termination of your employment with the Company for “Cause” unless
the Company provided you with at least 20 days advance written notice specifying
in reasonable detail the conduct in need of being cured and such conduct was not
cured within the notice period or prior to termination.

 

  (b) Change in Control shall mean the occurrence of any of the following
events: (i) a change in the composition of the Board over a period of thirty-six
consecutive months or less such that a majority of the members of the Board
ceases to be comprised of individuals who are Continuing Members; for such
purpose, a “Continuing Member” shall mean an individual who is a member of the
Board on the date of this Agreement and any successor of a Continuing Member who
is elected to the Board or nominated for election by action of a majority of
Continuing Members then serving on the Board; (ii) any merger or consolidation
that results in the voting securities of the Company outstanding immediately
prior thereto representing (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
60% of the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; (iii) any sale of all or substantially all of the assets of the
Company; (iv) the complete liquidation or dissolution of the Company; or (v) the
acquisition of “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (other than
through a merger or consolidation or an acquisition of securities directly from
the Company) by any “person,” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company;
provided however that, where applied to compensation subject to Section 409A of
the Internal Revenue Code and the guidance issued thereunder (“Section 409A”),
any acceleration of or change in payment shall only apply (if required by
Section 409A) if the Change in Control is also a change in control event
described in Treasury Regulation 1.409A-3(i)(5).

 

1



--------------------------------------------------------------------------------

  (c) Good Reason shall mean any action on the part of the Company not consented
to by you in writing having the following effect or effects: (i) a material
reduction in your base salary; (ii) a material diminution in your duties,
responsibilities or authority as set forth in Section 1 of this Agreement,
(iii) the Company requires you to permanently relocate and work full-time from
its Cambridge, Massachusetts location (or such other location not located in the
Philadelphia, Pennsylvania area that is more than 50 miles from the location you
are then performing your ongoing and regular services) or (iv) the Company
relocates it headquarters to a location that makes it unreasonable for you to
commute to the Company’s headquarters two business days per week. You must
(A) give notice to the Company of your intention to resign for Good Reason
within 90 days after the occurrence of the event (or series of events) that you
assert entitle you to resign for Good Reason, (B) state in that notice the
condition that you consider to provide you with Good Reason to resign,
(C) provide the Company with at least 30 days after you deliver your notice to
cure the condition and (D) if the condition is not cured, resign for Good Reason
on or prior to the 60th day after you deliver your notice.

 

2